Mr. Justice Worthington delivered the opinion of the court. In this case the money deposited went into the general fund. It was increased from time to time as the treasurer received school moneys, and decreased as it was checked out or paid on vouchers. Seiter knew that it was school money, but testifies that it was not a special deposit, no orders being given to keep it separate and apart from the bank’s money. It is not claimed that it could be followed and identified in the assignee’s hands. Being so mingled and its identity lost, plaintiff in error has no priority for payment out of the .fund in the hands of the assignee. School Trustees v. Kinvin, 25 Ill. 73; Union Nat. Bank of Chicago v. Goetz, 138 Ill. 135; Wetherell v. O’Brien, 140 Ill. 146. This case being similar in principle to the case of Emma J. Iineisley et al. v. M. W. Weir, decided at this term of court, reference is made to the opinion filed in that case for a fuller discussion of the question involved. Judgment affirmed.